
	

113 HR 4405 IH: Preventing Gun Violence Act
U.S. House of Representatives
2014-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4405
		IN THE HOUSE OF REPRESENTATIVES
		
			April 4, 2014
			Mr. Israel introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to prohibit the possession of a firearm by a
			 person who is adjudicated to have committed a violent juvenile act.
	
	
		1.Short titleThis Act may be cited as the Preventing Gun Violence Act.
		2.Prohibition on possession of a firearm by a person who is adjudicated to have committed a violent
			 juvenile act
			(a)Possession banSection 922(g) of title 18, United States Code, is amended—
				(1)by striking or at the end of paragraph (8);
				(2)by striking the comma at the end of paragraph (9) and inserting ; or; and
				(3)by inserting after paragraph (9) the following:
					
						(10)who has been adjudicated by a court of the United States to have committed a violent juvenile act,.
				(b)Violent juvenile act definedSection 921(a) of such title is amended by adding at the end the following:
				
					(36)The term violent juvenile act means—
						(A)an act by a person before the person attains 18 years of age that, if committed by an adult, would
			 be punishable by a term of imprisonment exceeding one year, and—
							(i)has as an element the use, attempted use, or threatened use of physical force against another
			 person; or
							(ii)by its nature, involves a substantial risk that physical force against another person may be used
			 in the course of committing the act; and
							(B)an act described in subparagraph (A)—
							(i)by a person who has attained 18 years of age but not 21 years of age; and
							(ii)for which the person is tried as a juvenile or youthful offender under State law.
							.
			
